Exhibit 10.3

SECOND AMENDMENT TO AMENDED AND RESTATED LEASE

This SECOND AMENDMENT TO AMENDED AND RESTATED LEASE (“Second Amendment”) is made
and entered into as of October 12, 2017, by and between KILROY REALTY, L.P., a
Delaware limited partnership (“Landlord”), and NEUROCRINE BIOSCIENCES, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord (as successor-in-interest to DMH CAMPUS INVESTORS, LLC, a Delaware
limited liability company) and Tenant are parties to that certain Amended and
Restated Lease dated November 1, 2011 (the “Original Lease”), as amended by that
certain First Amendment to Amended and Restated Lease dated June 5, 2017 (the
“First Amendment”), pursuant to which Tenant leases approximately 140,591
rentable square feet of space (and, as subject to re-measurement as set forth in
the First Amendment, the “Premises”) comprising the entirety of the building
(the “Building”) located at 12780 El Camino Real, San Diego, California. The
Original Lease as amended by the First Amendment is referred to herein as the
“Lease.”

B. Pursuant to Section 2.5 of the Work Letter (“Work Letter”) attached to and
incorporated in the First Amendment by reference, Tenant has elected to increase
the Improvement Allowance (as defined in the First Amendment) by the amount of
$1,410,910.00 (i.e. $10.00 per rentable square foot of the Premises).

C. The parties desire to amend the Lease on the terms and conditions set forth
in this Second Amendment, pursuant to the requirements of Section 2.5 of the
Work Letter.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Second Amendment.

2. Additional Allowance. Pursuant to the terms of Section 2.5 of the Work
Letter, Tenant is entitled to an Additional Allowance of up to $1,410,910.00
(i.e., $10.00 per rentable square foot of the Premises). Notwithstanding any
provision to the contrary contained in the Lease, Landlord and Tenant hereby
acknowledge and agree that Tenant has elected to utilize the entire
$1,410,910.00 of the Additional Allowance, and accordingly the same shall be
utilized and disbursed pursuant to the terms of the Work Letter and the total
Improvement Allowance to which

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

Tenant is entitled shall be $12,698,190.00. The term “Improvement Allowance” is
hereby deemed to refer to the amount of $12,698.190.00 (i.e. $90.00 per rentable
square foot of the Premises).

3. Monthly Rental. Pursuant to the terms of Section 2.5 of the Work Letter, as a
result of Tenant’s use of the entire Additional Allowance pursuant to Section 2
above, the initial Monthly Rental rate per square foot for the Premises shall be
increased by $0.05, and accordingly Section 4 of the First Amendment shall be
amended per the terms below.

3.1 Monthly Rental Before Extended Term. Effective as of the date of this Second
Amendment, the Monthly Rental schedule set forth in Section 4.1 of the First
Amendment is hereby deleted in its entirety and replaced with the following:

 

“Period During Original Term

   Annualized
Rental    Monthly Rental    Monthly Rental Rate
per Square Foot June 1, 2017 – May 31, 2018*    $5,989,176.60    $499,098.05   
$3.55 June 1, 2018 – May 31, 2019    $6,168,851.90    $514,070.99    $3.66
June 1, 2019 – December 31, 2019    $6,353,917.45    $529,493.12    $3.77

 

  * Subject to the terms set forth in Section 4.3 of the First Amendment (as
amended by this Second Amendment), the Monthly Rental attributable to the three
(3) month period commencing on July 1, 2017 and ending on September 30, 2017
shall be abated.”

3.2 Monthly Rental During Extended Term. Effective as of the date of this Second
Amendment, the Monthly Rental schedule set forth in Section 4.2 of the First
Amendment is hereby deleted in its entirety and replaced with the following:

 

“Period During Extended Term

   Annualized
Rental    Monthly Rental    Monthly Rental Rate
per Square Foot January 1, 2020 – May 31, 2020    $6,376,514.62    $531,376.22
   $3.77 June 1, 2020 – May 31, 2021    $6,567,810.06    $547,317.51    $3.88
June 1, 2021 – May 31, 2022    $6,764,844.37    $563,737.03    $4.00 June 1,
2022 – May 31, 2023    $6,967,789.70    $580,649.14    $4.12

 

EXHIBIT C

-2-



--------------------------------------------------------------------------------

June 1, 2023 – May 31, 2024    $7,176,823.39    $598,068.62    $4.24 June 1,
2024 – May 31, 2025    $7,392,128.09    $616,010.67    $4.37 June 1, 2025 –
May 31, 2026    $7,613,891.93    $634,490.99    $4.50 June 1, 2026 – May 31,
2027    $7,842,308.69    $653,525.72    $4.63 June 1, 2027 – May 31, 2028   
$8,077,577.95    $673,131.50    $4.77 June 1, 2028 – May 31, 2029   
$8,319,905.29    $693,325.44    $4.91 June 1, 2029 – December 31, 2029   
$8,569,502.45    $714,125.20    $5.06”

Abated Monthly Rental. Effective as of the date of this Second Amendment,
Section 4.3 of the First Amendment is hereby deleted in its entirety and
replaced with the following:

“4.3 Abated Monthly Rental. Provided that Tenant is not then in default of the
Lease (as hereby amended) (beyond the expiration of any applicable notice and
cure period set forth in the Lease, as amended), then during the three (3) month
period commencing on July 1, 2017 and ending on September 30, 2017 (the “Rent
Abatement Period”), Tenant shall not be obligated to pay any Monthly Rental
otherwise attributable to the Premises during such Rent Abatement Period (the
“Rent Abatement”). Landlord and Tenant acknowledge that the aggregate amount of
the Rent Abatement equals $1,497,294.15 (i.e., $499,098.05 per month). Tenant
acknowledges and agrees that during such Rent Abatement Period, such abatement
of Monthly Rental for the Premises shall have no effect on the calculation of
any future increases in Monthly Rental, Operating Expenses or Taxes payable by
Tenant pursuant to the terms of the Lease, which increases shall be calculated
without regard to such Rent Abatement. Additionally, Tenant shall be obligated
to pay all Additional Rental during the Rent Abatement Period. Tenant
acknowledges and agrees that the foregoing Rent Abatement has been granted to
Tenant as additional consideration for entering into this First Amendment, and
for agreeing to pay the rent and perform the terms and conditions otherwise
required under the Lease (as hereby amended). If Tenant shall be in default
under the Lease (as hereby amended) and shall fail to cure such default within
the notice and cure period, if any, permitted for cure pursuant to the Lease (as
hereby amended), or if the Lease (as hereby amended) is terminated for any
reason, other than as the result of casualty or condemnation, then the dollar
amount of the unapplied portion of the

 

EXHIBIT C

-3-



--------------------------------------------------------------------------------

Rent Abatement as of such default or termination shall be converted to a credit
to be applied to the Monthly Rental applicable at the end of the Extended Term
and Tenant shall immediately be obligated to begin paying Monthly Rental for the
Premises in full.”

4. California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas and the Premises have not undergone
inspection by a Certified Access Specialist (CASp).

5. No Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment, and that they know of no real estate
broker or agent who is entitled to a commission in connection with this Second
Amendment. Without limiting the foregoing, Landlord agrees to pay the
commission, if any, claimed or alleged to be owed by Cushman & Wakefield,
Landlord’s broker in connection with the First Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments,
costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any use or dealings with any real estate broker or agent,
occurring by, through, or under the indemnifying party. The terms of this
Section 5 shall survive the expiration or earlier termination of the term of the
Lease, as hereby amended.

6. No Further Modification. Except as specifically set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

[signatures contained on following page]

 

EXHIBIT C

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”:

KILROY REALTY, L.P.,

a Delaware limited partnership

By:

 

Kilroy Realty Corporation,

 

a Maryland corporation

 

Its:

 

General Partner

 

By:

 

/s/ Jeffrey C. Hawken

 

Name:

 

Jeffrey C. Hawken

 

Its:

 

EVP and Chief Operating Officer

 

By:

 

/s/ Nelson Ackerly

 

Name:

 

Nelson Acklerly

 

Its:

 

SVP San Diego

“TENANT”:

NEUROCRINE BIOSCIENCES, INC.,

a Delaware corporation

By:  

/s/ Darin Lippoldt

Name:  

Darin Lippoldt

Its:  

Chief Legal Officer

By:  

/s/ Tim Coughlin

Name:  

Tim Coughlin

Its:  

VP, Finance

 

EXHIBIT C

-5-